         Case 3:20-cv-04423-JD Document 86 Filed 06/21/21 Page 1 of 3



 1   DAVID H. KRAMER, State Bar No.                  BRIAN M. WILLEN (admitted Pro Hac
     168452                                          Vice)
 2   MAURA L. REES, State Bar No. 191698             WILSON SONSINI GOODRICH & ROSATI
     LAUREN GALLO WHITE, State Bar No.               Professional Corporation
 3   309075                                          1301 Avenue of the Americas, 40th Floor
     WILSON SONSINI GOODRICH &                       New York, NY 10019-6022
 4   ROSATI                                          Telephone: (212) 999-5800
     Professional Corporation                        Facsimile: (212) 999-5801
 5   650 Page Mill Road                              Email: bwillen@wsgr.com
     Palo Alto, CA 94304-1050
 6   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 7   Email: dkramer@wsgr.com
            mrees@wsgr.com
 8          lwhite@wsgr.com
 9   Attorneys for Defendants and Counterclaimants
     YOUTUBE, LLC and GOOGLE LLC
10
                                  UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12

13                                   SAN FRANCISCO DIVISION

14   MARIA SCHNEIDER, individually and on              )   CASE NO.: 3:20-cv-04423-JD
     behalf of all others similarly situated,          )
15                                                     )   DECLARATION OF DAVID H.
                   Plaintiffs,                         )   KRAMER CERTIFYING
16                                                     )   COMPLIANCE WITH THE
            v.                                         )   COURT’S MAY 27, 2021 ORDER
17                                                     )
                                                       )   [DKT NO. 82]
     YOUTUBE, LLC and GOOGLE LLC,
18                                                     )
                                                       )   Judge: Hon. James Donato
                   Defendants.
19                                                     )
                                                       )
20                                                     )
     YOUTUBE, LLC and GOOGLE LLC,                      )
21                                                     )
                   Counterclaimants,                   )
22                                                     )
            v.                                         )
23                                                     )
                                                       )
24   PIRATE MONITOR LTD, PIRATE MONITOR                )
     LLC, and GÁBOR CSUPÓ,                             )
25                                                     )
                   Counterclaim Defendants.            )
26                                                     )

27

28
     DECLARATION OF DAVID H. KRAMER                                     CASE NO. 3:20-CV-04423-JD
     CERTIFYING COMPLIANCE WITH THE COURT’S
     MAY 27, 2021 ORDER [DKT NO. 82]
         Case 3:20-cv-04423-JD Document 86 Filed 06/21/21 Page 2 of 3



 1            I, David H. Kramer declare as follows:

 2            1.     I am a partner with the law firm Wilson Sonsini Goodrich & Rosati, and lead

 3   counsel for Defendants and Counterclaimants YouTube, LLC and Google LLC in this matter. I

 4   submit this declaration pursuant to the Court’s May 27, 2021 Order concerning the parties’

 5   discovery disputes (Dkt No. 82) (“May 27 Order”). I make each of the following statements

 6   based on my personal knowledge, and I could testify to the truth of each of them.

 7            2.     Pursuant to the May 27, 2021 Order, counsel for the parties held a meet and

 8   confer session via video conference on June 11, 2021, lasting nearly two hours. Lead counsel for

 9   the parties, joined by other members of their respective teams, raised and negotiated over various

10   options for the resolution of the parties’ discovery disputes.

11            3.     The focus of this first call were disputes relating to YouTube’s Content ID tool

12   and DMCA takedown notices (see Dkt. Nos. 70, 75). We also spent time during that conference

13   discussing the parties’ prior agreement regarding a case schedule for this matter (see Dkt. Nos.

14   72, 73). And we discussed a proposed amended complaint that Plaintiff Maria Schneider’s

15   counsel provided us on May 24, 2021, which proposes to add new named plaintiffs.

16            4.     The parties, through lead counsel, re-convened on June 16, 2021 for

17   approximately two hours and continued and expanded our prior discussions, also addressing

18   Plaintiff’s discovery demand for certain document retention policies. See Dkt. Nos. 70, 75.

19            5.     On June 18, 2021, the parties, through lead counsel, met and conferred for over an

20   hour more regarding the outstanding disputes, including those relating to Pirate Monitor’s

21   document production (see Dkt. Nos. 74, 81) and Plaintiff’s requests for copyright management

22   information (see Dkt. No. 80).

23            6.     The tone on each of these conferences was professional and the parties explored

24   various avenues for compromise. We have scheduled additional time for further discussions

25   between lead counsel this week.

26            7.     In accordance with the above, I hereby certify compliance with the May 27, 2021

27   Order.

28
     DECLARATION OF DAVID H. KRAMER                     -1-                 CASE NO. 3:20-CV-04423-JD
     CERTIFYING COMPLIANCE WITH THE COURT’S
     MAY 27, 2021 ORDER [DKT NO. 82]
         Case 3:20-cv-04423-JD Document 86 Filed 06/21/21 Page 3 of 3



 1          I declare under penalty of perjury under the law of the United States that the foregoing is

 2   true and correct and that this declaration is executed the 21st day of June, 2021 in Palo Alto,

 3   California.

 4

 5                                                By: /s/ David H. Kramer
                                                     DAVID H. KRAMER
 6                                                   dkramer@wsgr.com
 7                                                    Attorneys for Defendants and Counterclaimants
                                                      YOUTUBE, LLC and GOOGLE LLC
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DECLARATION OF DAVID H. KRAMER                                           CASE NO. 3:20-CV-04423-JD
     CERTIFYING COMPLIANCE WITH THE COURT’S             -2-
     MAY 27, 2021 ORDER [DKT NO. 82]
